Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran United States Patent Application Publication No. 2012/0231122 A1 in view of Zasypkin(US 2013/0243851).
Regarding claim 1-6,11,12, Tran teaches a powdered composition comprising:
At least 5 wt% encapsulation agent comprising:
0.5-40 wt% saponin emulsifier [0019, 0028]
60-99.5 wt% carbohydrate having a degree of polymerization of between 3 and 15. [0006, 0013, 0029, 0049] 
5-70 wt% active citrus flavor agent such as orange oil(hydrophobic active ingredient) [0098, 0102]
Therefore, the particle as a whole comprises at least 0.025% emulsifier and at least 3% carbohydrate with a DP of between 3 and 15. 
Tran does not specifically teach that the carrier consists of inulin. However, Zasypkin teaches an encapsulated flavor composition comprising a saponin emulsifier and carbohydrate such as inulin as the encapsulating material(paragraph 40). Zasypkin teaches that the encapsulating materials markedly increases the load of an encapsulate in the encapsulation composition. It would have been obvious to use inulin with a DP between 3 and 15 as the only carbohydrate carrier in Tran in order to effectively provide a high load of flavor as taught in Zasypkin. 
Regarding claim 7, Tran teaches that the saponins comprise a quillaja extract(paragraph 20).
Regarding claim 8, Tran teaches that the natural emulsifier comprises gum Arabic(paragraph 18).
Regarding claim 9, Tran teaches that the encapsulation agent comprises 0.5-40 gum Arabic emulsifier(paragraph 18 and 28) and 60-99.5wt% carbohydrate(paragraph 29). As made obvious in view of Zasypkin, it would have been obvious to use inulin as the carbohydrate. Therefore, the weight ratio inulin to gum Arabic is between 60:40 to 99.5:0.5, which overlaps the claimed range of between 50:50 and 95:5 and renders it obvious. 
Regarding claim 13 and 14, Tran teaches that the non-digestible carbohydrate is selected from the group consisting of gum arabic; polydextrose; short chain fructose oligosaccharide; and resistant maltodextrins(paragraph 13). While maltodextrins can be used as a possible carbohydrate, it is not a required ingredient and it can be excluded.
Regarding claim 15, Tran teaches that the composition can be used in a consumer product such as powdered drink mixes, bakery products(sweet good), and instant soups(savory good)(paragraph 108).



Claims 10,16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran United States Patent Application Publication No. 2012/0231122 A1 in view of Zasypkin(US 2013/0243851) further in view of Laufenberg(US20120041188).
Regarding claim 10, 16, Tran and Zasypkin do not specifically teach that the inulin is obtained by extraction of inulin from chicory root. However, Laufenberg teaches a method of extracting inulin from chicory roots is the commercially most important method of obtaining inulin(paragraphs 4-5). Therefore, it would have been obvious to use inulin extract from chicory root as the inulin in Tran and Zasypkin since inulin is commonly commercially processed in this way. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791